FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 15-0311

 RAUL GALVEZ                                     §
 v.                                              §
                                                                                 Dallas County,
 TORNADO BUS COMPANY,                            §
 TORNADO BUS COMPANY D/B/A                       §
                                                                                   5th District.
 TORNADO MONEY TRANSFERS,                        §
 AND JUAN VAZQUEZ                                §




                                                                          September 11, 2015

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
         It is further ordered that petitioner, RAUL GALVEZ, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 23rd day of October, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Natalie McDermon, Deputy Clerk